Citation Nr: 1427609	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  12-08 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to an increased evaluation for the residuals of recurrent stress fractures of the left third and fourth metacarpals, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from April 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Wichita, Kansas, regional office (RO) of the Department of Veterans Affairs.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge at the RO in June 2012.  A transcript of the hearing is in the claims folder.  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of degenerative joint disease of the lumbar spine.  

2.  The Veteran sustained an injury to his low back during service.  

3.  Arthritis of the low back was not shown in service or within a year of discharge from service, and service connection for degenerative joint disease of the lumbar spine may not be presumed.  

4.  The evidence does not support a finding of continuity of symptomatology between the in-service injury and the Veteran's current disability. 

5.  The only competent medical opinion states that the Veteran's back injury in service did not result in his current disability.  

6.  The Veteran's left foot disability is no more than moderate under all applicable rating criteria. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

2.  The criteria for an evaluation in excess of 10 percent for the residuals of recurrent stress fractures of the left third and fourth metacarpals have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5283, 5284 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The duty to notify has been met.  The Veteran received a letter that contained the notification described by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and Pelegrini v. Principi, 18 Vet. App. 112 (2004) in August 2010, which was prior to the initial adjudication of the claims.  

The Board also finds that the duty to assist has been met.  The Veteran has been provided VA examinations of both disabilities at issue.  These examinations included review of the claims folder, and relevant findings and opinions were expressed.  The Veteran has not indicated that his service connected left foot disability has become worse since his examination.  All VA treatment records have been obtained, as have all private records that have been identified.  The Veteran requested a hearing, and this was held in June 2012.  At the hearing, the undersigned elicited testimony to help substantiate the claim.  There has no contention that the Board failed in its duties to explain fully the issues and the to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

There is no indication that there is any outstanding evidence in these appeals, and the Board may proceed with their consideration. 

Service Connection

The Veteran contends that he has developed a chronic low back disability as a result of injury in service.  He reports that he sustained a lifting injury several months prior to discharge from service, and that he reinjured his back about a year and a half following discharge.  He currently has degenerative changes and periodic pain.  The Veteran believes that his current disability is the result of the in-service injury.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If arthritis become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The evidence includes the report of an August 2011 private magnetic resonance imaging (MRI) study.  The study indicated that there was no hernia, but showed degenerative disc disease at L5-S1 with a small posterior disc protrusion.  A VA examination of the back conducted in January 2012 reached a diagnosis of degenerative joint disease of the lumbar spine.  This evidence confirms that the Veteran has a current diagnosis of a low back disability, and the first element for service connection has been met.  

The Veteran's service treatment records are negative for treatment of a back disability.  However, he also completed a Report of Medical History in conjunction with a Medical Evaluation Board in January 2004.  He answered "yes" to a history of "Recurrent back pain or any back problem."  His written explanation stated that he injured his back when he lifted a machine gun rack.  The Veteran stated that this lasted a few days and that it had happened one more time since the initial injury.  The lay statements submitted by the Veteran also describe a back injury from lifting a machine gun rack and reflect that he did not seek treatment.  One of lay statements added that the injury occurred in the fall of 2003.  Although the Veteran recalled in his testimony that the injury occurred while he was waiting for the Medical Board that recommended his discharge to complete their findings, it is clear from the lay statement and the Report of Medical History that it occurred prior to that time.  However, the remainder of his testimony as to how the injury occurred, how long it lasted, and not reporting to sick bay for treatment is consistent with the January 2004 Report of Medical History and the lay statements.  The Board finds that the evidence supports the incurrence of an in-service injury of the back, and the second element of service connection has been met.  

Although the evidence demonstrates that the Veteran has a current disability and that he sustained a back injury during service, it is not yet sufficient to establish service connection.  There must still be evidence of a causal relationship between the current disability and the in-service injury.  Unfortunately, such a relationship is not demonstrated under any theory of entitlement.  

The initial post service evidence of a back disability is seen in October 2005, when private chiropractic records show that the Veteran had bent over to pick up a cup earlier that day and injured his back.  This was approximately a year and a half after discharge from service.  The diagnosis did not include arthritis, and arthritis was not shown until many years later.  As there was no evidence of arthritis of the low back during service or within the first year after discharge from service, the Veteran's arthritis of the low back is not presumed to have been incurred in service.  

The evidence also fails to support a finding of continuity of symptomatology.  The January 2004 examination conducted in conjunction with the Medical Board found that the Veteran's spine was normal.  The Veteran testified that he did not experience any back symptoms for approximately eight months to a year after discharge, at which time his back went out while he was picking a bottle up off the floor.  As already noted, the medical records show that this injury actually occurred in October 2005, which was approximately 18 months after discharge.  The records also show that the Veteran has been in more or less constant treatment for his back since October 2005.  However, as the Veteran was free of back symptoms for at least an 18 month period between his April 2004 discharge and the October 2005 injury, continuity of symptomatology is not established.  

Finally, the only competent medical opinion holds that there is no causal relationship between the Veteran's in-service injury and his current disability.  The January 2012 VA examiner reviewed the Veteran's claims folder, obtained additional history by interviewing the Veteran, and conducted a physical examination of the Veteran's back.  This examiner opined that the Veteran's back disability was less likely than not incurred in or caused by the in-service injury.  The rationale was that in the examiner's professional opinion, a back injury that was not severe enough to cause the Veteran to seek medical treatment would not necessitate a service connected injury later.  The examiner further noted that in the October 2005 private medical records, the Veteran used that date as the date of his initial injury.  This opinion is based on an accurate description of the evidence, and is supported by a rationale.  It is not based on a mere lack of evidence of treatment in service.  Instead, the examiner accepts the lay statement that the Veteran sustained an injury, but opines that an injury that did not require treatment would not have been severe enough to result in a chronic disability.  

The Board has considered the Veteran's belief that his current disability is the result of the injury in service.  The Veteran's statements and testimony are credible, and he is competent to report the injury he sustained and the symptoms he experienced.  However, he is not competent to provide an opinion as to more complex medical questions, as is the case here regarding the relationship between his current disability and the in-service injury.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The only competent medical opinion of record is that of the January 2012 VA examiner, who has found that there is no relationship.  As there is no nexus between the Veteran's current disability and his injury in service, service connection is not established.  

Increased Rating

The Veteran contends that the 10 percent evaluation assigned to his left foot disability is insufficient.  He notes that this disability resulted in his discharge, and that he continues to have pain with extended standing and walking or after short periods of running. 

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The record shows that entitlement to service connection for recurrent stress fractures of the left third and fourth metatarsals was granted in a May 2004 rating decision.  A 10 percent evaluation was assigned effective from April 12, 2004.  The Veteran submitted his claim for an increased rating in July 2010. 

The Veteran's left foot disability is evaluated under Diagnostic Code 5283, for malunion or nonunion of the tarsal or metatarsal bones.  Moderate disability is evaluated as 10 percent disabling, moderately severe as 20 percent disabling, and severe as 30 percent disabling.  38 C.F.R. § 4.71a, Code 5283.  The rating criteria for other foot injuries are for consideration.  Once again, moderate disability is evaluated as 10 percent disabling, moderately severe as 20 percent disabling, and severe as 30 percent disabling.  38 C.F.R. § 4.71a, Code 5284.  Actual loss of use of the foot is rated as 40 percent disabling under either both rating codes.  See 38 C.F.R. § 4.71a, Code 5283, 5284.  

The Board notes that the terms "slight," "moderate" and "severe" are not defined in the rating schedule.  Therefore, VA must evaluate all the evidence to the end that decisions are "equitable and just."  38 C.F.R. § 4.6.

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

The evidence includes VA treatment records dated July 2009 that show the Veteran was seen on a routine visit.  He reported chronic foot pain that was bothersome when he was on his feet which he related to two stress fractures he sustained during service.  He denied any new exercises or stress.  The Veteran walked several miles daily as part of his job.  On examination, there was no edema of the feet, deformity, or bony/soft tissue tenderness.  An X-ray study of the left foot was normal.  A magnetic resonance imaging (MRI) study was ordered at this time.  

At a July 2010 routine visit, the Veteran complained of hearing loss and restless leg syndrome but he did not mention foot pain.  

The Veteran was afforded a VA examination of his foot in September 2010.  The claims folder was reviewed by the examiner.  The July 2009 and July 2010 treatment records were noted, as were episodes of previous treatment.  The Veteran's radiological examinations were also reviewed, and the August 2009 X-ray study and August 2009 MRI were both noted to be normal without evidence of a bony fracture.  

On examination, the Veteran denied any pain at rest, and his current pain level was zero on a scale of 1 to 10, with 10 being the highest level of pain.  He added that he generally developed pain in the dorsal areas of the left foot with standing for more than 90 minutes to two hours, walking more than an hour, or running more than 15 to 30 minutes.  Pain relief was brought about by medication, elevating the foot, and soaking the foot.  The most recent exacerbation had been three weeks earlier when he experienced pain about 15 minutes into a run.  This did not require medical attention or cause him to miss work.  There was no edema, weakness, swelling, or erythema.  The Veteran used over the counter heel and arch supports in some shoes but not in the shoes he wore to the examination.  He did not use a cane, walker, brace or orthotics to ambulate.  He had never missed work due to his disability.  His gait was normal and fluid with an erect stance.  He performed excellent heel and toe walking without any form of discomfort or pain.  There were no callouses, bunions, or other visible defects of the foot.  Range of motion was 20 degrees of dorsiflexion, 40 degrees of plantar flexion, 30 degrees of inversion, and 20 degrees of eversion bilaterally.  The Veteran did not have any varus/valgus angulation.  Strength was 5/5 in all movements.  He had subjective complaints of decreased sensation and mild tenderness on digital palpation over the distal aspects of the third and fourth metatarsals of the left foot.  The examiner concluded that there was no diagnosis, because there was no pathology to render a diagnosis on the current examination, and the most recent X-ray and MRI of the left foot were normal.  

The Veteran did not report any foot pain at a March 2011 routine visit.  He described his current pain level as 0 on the scale of 1 to 10.  

At the June 2012 hearing, the Veteran testified that he would have left foot pain if he stood for more than an hour.  He had recently developed pain in both feet while running, which he indicated was the most recent time he had become symptomatic.  The Veteran did not seek professional treatment, but treated his pain with over the counter medication and over the counter heel inserts.  See transcript.  

After consideration of the Veteran's contentions and the medical evidence, the Board finds that the Veteran's left foot disability is productive of no more than moderate disability under either 38 C.F.R. § 4.71a, Code 5283 or 38 C.F.R. § 4.71a, Code 5284.  

All treatment records and the September 2010 VA examination are negative for any objective evidence of current symptomatology of the left foot.  The Veteran was pain free on every examination, and the X-ray studies and the MRI conducted during the evaluation period show that the foot is normal.  In fact, the September 2010 examiner did not enter a diagnosis, and explained that there was no pathology on which to render a diagnosis.  The objective findings do not demonstrate that the Veteran's impairment more nearly resembles that of a moderately severe disability than a moderate disability under either rating code.  

In reaching this decision, the Board has considered both the Veteran's statements and testimony describing left foot pain on extended use and the provisions of 38 C.F.R. §§ 4.40 and 4.59 regarding functional impairment due to pain on use.  The Board acknowledges that the September 2010 examination did not report any testing specifically for impairment due to pain, weakness, fatigability or incoordination on repetitive use.  But the Veteran has repeatedly stated that he experiences pain with prolonged standing, walking, or running.  He has also indicated that it takes from 15 to 90 minutes of use before this pain starts, depending on if he is standing, walking, or running.  The Board observes this would be difficult to replicate on an examination.  However, the Veteran is competent and credible to report these symptoms.  Furthermore, in the absence of any objective evidence of current symptomatology, it appears that the current finding of a moderate disability is based entirely on these reports of pain on use.  In the view of the evidence that there is no pain at rest or until such extended use, and in further view that the pain is ameliorated with conservative treatments such as over the counter medications, soaking, or elevation, the Board finds that the evidence does not show more than moderate disability even after consideration of the effects of pain, weakness, incoordination or fatigability.  Therefore, the 10 percent rating remains appropriate.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5283, 5284.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, the Board finds that the diagnostic criteria fully contemplate the Veteran's symptom of foot pain, so that there is not an exceptional or unusual disability picture, and entitlement to extraschedular evaluation is not appropriate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Finally, the Board acknowledges that a claim for individual unemployability due to service connected disabilities (TDIU) may be considered part of a claim for an increased rating.  In this case, the Veteran does not claim that his service connected left foot disability renders him unemployable, and in fact noted at the September 2010 examination that he has never missed work due to his foot.  Therefore, consideration for TDIU is not indicated.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to service connection for a back disability is denied. 

Entitlement to an increased evaluation for the residuals of recurrent stress fractures of the left third and fourth metacarpals, currently evaluated as 10 percent disabling, is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


